DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to amendments filed on February 3, 2021.
Claims 21-24, 26, 27, 29-32, 34, 35, 37-40, 42, 43, 45 and 46 are pending.
Claims 21, 29 and 37 have been amended.
Claims 45 and 46 have been added.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 24, 26, 27, 29, 30, 32, 34, 35, 37, 38, 40, 42 and 43, 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hellerstein et al. (US 2005/0193381) in view of Keller et al. (US 2007/0083588) in view of Kanai et al. (US 2004/0268353) in view of Budka et al. (US 2002/0082895) in view of Lemble et al. (US 5,414,846) and in further view of Devanathan et al. (US 2006/0179431).

With respect to Claim 21, Hellerstein et al. disclose:
(see Figure 2; configuration descriptions database contains information on the current state of the system, Paragraph 18, lines 11-14)
a management tool in communication with the CMDB, (see Figure 2; change analysis system is in communication with the configuration descriptions database, Paragraph 18, lines 11-14) to create workflows, each workflow including a sequence of tasks for carrying out one of a plurality of change requests, (task graph builder constructs a task graph (workflow) that specifies the order in which tasks execute based on the change request, Paragraph 18, lines 8-17; creating change plans (plural) (plurality of change requests), Paragraph 8, lines 1-3) each of the plurality of change requests specifying a change to the information technology infrastructure's configuration; (request for change to the system, Paragraph 18, lines 3-4; change management is the process by which Information Technology systems are modified to accommodate considerations such as software fixes, hardware upgrades and performance enhancements, Paragraph 2, lines 1-6)
Hellerstein et al. do not disclose:
the management tool including a graphical user interface (GUI)
wherein the management tool is configured to link task inputs and task outputs of the sequence of tasks;
plurality of related change requests
and a plurality of bi-directional interface between the management tool and a corresponding plurality of implementation tools through which the management tool 
wherein at least one task instruction includes task-related information for a targeted implementation tool to implement a task for carrying out the one of the plurality of related change requests, the task-related information including authentication information for accessing the targeted implementation tool, the task-related information including a unique identification of the task and a unique identification of the one change request,
wherein the targeted implementation tool determines a response using the authentication information, and registers a response including an indication of whether the implementation of the task was successful or not and returns a result including the unique identification of the task implemented and the unique identification of the one change request,
wherein the results are used to execute the sequences of tasks using each of the plurality of targeted implementation tools, including the linking of the task inputs and the task outputs and the mapping of the input results to the management tool.
However, Keller et al. discloses:
the management tool including a graphical user interface (GUI) (manually generate change plans (management tool with a GUI); change manager maybe implemented using planning tools, schedulers, workflow editor (GUI) and workflow management systems or software distribution and configuration tools, Paragraph 36, lines 11-14)
and a plurality of bi-directional interface between the management tool and a corresponding plurality of implementation tools through which the management tool communicates one or more task instructions to implement the sequence of tasks for carrying out the plurality of change request, (see Figure 2; change manager (management tool) communicates bi-directionally (arrows going both ways) with the provisioning system, change plans which include provisioning tasks (task instructions) for carrying out a change request, Paragraph 29, lines 1-12; change plan is communicated to one or more provisioning systems (plurality of implementation tools) to invoke provisioning tasks (task instructions) through an Application Programming Interface (API) (bi-directional interface) of the provisioning system, Paragraph 24, lines 3-16; Each proprietary, platform-dependent provisioning system has a suitable API (plurality of bi-directional interface), Paragraph 40, lines 17-19) wherein the plurality of bi-directional interfaces are configured to map input results from the implementation tools to the management tool, (using execution status information (input results) to control process flow and determine whether preconditions are satisfied before triggering subsequent activities (from the implementation tools to the management tool), Paragraph 43, lines 8-11; Task X must finish (input result mapped) before task Y can begin, Paragraph 38, lines 12-15)
wherein at least one task instruction includes task-related information for a targeted implementation tool to implement a task for carrying out the one of the plurality of change requests, (each change plan includes provisioning tasks for a specific provisioning system to implement such as provisioning a website with a name “WSLA” on a system named “Cuda” having an IP address 9.2.9.64, Paragraph 45, lines 9-22)
wherein the targeted implementation tool registers a response including an indication of whether the implementation of the task was successful or not and returns a result (each of the one or more provisioning systems invokes a provisioning task which is then monitored and the execution status (result) is communicated (indication of whether the implementation of the task was success or not) to the workflow engine and change manager through the suitable API (corresponding bi-directional interface), Paragraphs 25 and 40, lines 3-9 and 17-19 respectively)
Hellerstein et al. and Keller et al. are directed towards change management.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Keller et al. into the teaching of Hellerstein et al. to include a management tool including a graphical user interface (GUI), a plurality of bi-directional interface between the management tool and a corresponding plurality of implementation tools through which the management tool communicates one or more task instructions to implement the sequence of tasks for carrying out the change request, wherein at least one task instruction includes task-related information for a targeted implementation tool to perform a task for carrying out the change request and wherein the targeted implementation tool registers a response including an indication of whether the implementation of the task was successful or not and returns a result in order for the change management system to allow a user to manually input a change plan/request and to obtain execution status information from the implementation tools to determine whether preconditions are satisfied before (Keller et al., Paragraphs 36 and 43, lines 11-14 and 8-11 respectively)
Hellerstein et al. and Keller et al. do not explicitly disclose:
wherein the management tool is configured to link task inputs and task outputs of the sequence of tasks;
plurality of related change requests
the task-related information including authentication information for accessing the targeted implementation tool, the task-related information including a unique identification of the task and a unique identification of the one change request,
wherein the target implementation tool determines a response using the authentication information, a result including the unique identification of the task implemented and the unique identification of the one change request,
wherein the results are used to execute the sequences of tasks using each of the plurality of targeted implementation tools, including the linking of the task inputs and the task outputs and the mapping of the input results to the management tool.
However, Kanai et al. disclose:
wherein the management tool is configured to link task inputs and task outputs of the sequence of tasks; (see Figure 51; task graph which represents dependence (link) between input/output of tasks, Paragraph 270, lines 4-10)
wherein the results are used to execute the sequences of tasks, including the linking of the task inputs and the task outputs and the mapping of the input results to the management tool. (the output/input results from tasks 1 and 2 are used in the execution of task 3, Paragraph 270, lines 4-10)
Kanai et al. into the teaching of Hellerstein et al. and Keller et al. to include wherein the management tool is configured to link task inputs and task outputs of the sequence of tasks and wherein the results are used to execute the sequences of tasks, including the linking of the task inputs and the task outputs and the mapping of the input results to the management tool in order to maintain/record relationships between tasks. (Kanai et al., Paragraph 270, lines 3-4)
Hellerstein et al., Keller et al. and Kanai et al. do not disclose:
plurality of related change requests
the task-related information including authentication information for accessing the targeted implementation tool, the task-related information including a unique identification of the task and a unique identification of the one change request,
wherein the target implementation tool determines a response using the authentication information, a result including the unique identification of the task implemented and the unique identification of the one change request,
However, Budka et al. disclose:
the task-related information including a unique identification of the task and a unique identification of the one change request, (see Figure 9; item 250 is a request identifier that uniquely identifies the change (unique identification of the one change request) and item 256 is a task identifier that uniquely identifies the tasks (unique identification of the task) within the request identifier, see Paragraph 50)
(see Figure 8; shows tracking where each task status (implementation status) is mapped to a particular task identifier (item 232) which is associated with a project identifier (item 228), Paragraph 48; )
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Budka et al. into the teaching of Hellerstein et al., Keller et al. and Kanai et al. to include a unique identified task and a result with a tag including the unique identification of the task implemented and identification of the change request in order to track the status of each individual task and the overall change request for better task scheduling/management.
Hellerstein et al., Keller et al., Kanai et al. and Budka et al. do not explicitly disclose:
plurality of related change requests
the task-related information including authentication information for accessing the targeted implementation tool,
wherein the target implementation tool determines a response using the authentication information
However, Lemble et al. discloses:
plurality of related change requests (see Figures 9 and 10; each configuration ID is associated with one or more change requests, for example, configuration ID “X” has change requests 1, 2 and 3 (related) associated with it, Column 7, lines 42-56; change requests 1, 2 and 3 are related to each other by configuration ID “X”)
Lemble et al. into the teaching of Hellerstein et al., Keller et al., Kanai et al. and Budka et al. to include a plurality of related change requests in order to allow a user to generate a report to view change request numbers related to a particular configuration. (Lemble et al., Column 7, lines 21-62)
Hellerstein et al., Keller et al., Kanai et al., Budka et al. and Lemble et al. do not disclose:
the task-related information including authentication information for accessing the targeted implementation tool
wherein the target implementation tool determines a response using the authentication information,
However, Devanathan et al. discloses:
the task-related information including authentication information for accessing the targeted implementation tool (login process can be an automated to login to each of the plurality of servers (targeted implementation tool) using a username and password (authentication information), Paragraph 44, lines 9-12)
wherein the target implementation tool determines a response using the authentication information,( using the automated login information to access the server and perform the needed task such as debug programs, load/unload software or perform a discovery task (target implementation tool determines a response using the authentication information), Paragraph 44)
Devanathan et al. into the teaching of Hellerstein et al., Keller et al., Kanai et al., Budka et al. and Lemble et al. to include the task-related information including authentication information for accessing the targeted implementation tool and wherein the target implementation tool determines a response using the authentication information in order to minimize user interaction with having to input the user name and password to each implementation tool/server that requires one for access.

With respect to Claim 22, all the limitations of Claim 21 have been addressed above; and Keller et al. further disclose:
wherein at least some of the sequence of tasks are automatically launched. (the workflow engine will automatically invoke provisioning tasks of one or more provisioning systems, Paragraph 24, lines 3-5)

With respect to Claim 24, all the limitations of Claim 21 have been addressed above; and Keller et al. and Budka et al. further disclose:
wherein the results include one or more of success, failure, completion, error, and pending statuses. (Keller et al., status indicators may include completed successful, completed with failure, unknown, in progress, etc., Paragraph 31, lines 13-16; Budka et al., status field indicates the status for the request (e.g. complete), Paragraph 44, lines 13-17)

Claim 26, all the limitations of Claim 21 have been addressed above; and Keller et al. further disclose:
wherein a result from a first task is used as a variable in a second task of the change request. (using execution status information (result of first task) to control process flow and determine whether preconditions are satisfied (variable) before triggering subsequent activities (second task), Paragraph 43, lines 8-11; Task X must finish (result of first task) before task Y (second task) can begin, Task X cannot start (variable) until task Y does, Task X cannot finish before task Y does, Task X cannot finish until task Y starts, Paragraph 38, lines 12-15)
With respect to Claim 27, all the limitations of Claim 21 have been addressed above; and Keller et al. further disclose:
wherein each task includes one or more of a command line, log-in information, authentication information, information to access another component of the infrastructure, information to notify a discovery tool, and an automatic action to be performed. (automatically executing tasks which perform activities such as creating, deploying, installing, instantiating, configuring, modifying, verifying, uninstalling and deleting one or more of the managed resources in a given computing environment, Paragraph 27, lines 7-18)

With respect to Claim 45, all the limitations of Claim 21 have been addressed above; and Keller et al. further disclose:
(activity sets includes a collection of activities (task instructions) wherein each activity is monitored for its execution status (tag), Paragraphs 46-50) and further wherein the targeted implementation tool is configured to return the results in a result tag. (each of the one or more provisioning systems invokes a provisioning task which is then monitored and the execution status (result) is communicated to the workflow engine (result tag), Paragraphs 25 and 40, lines 3-9 and 17-19 respectively)

Claims 29, 30, 32, 34 and 35 are computer program product claims corresponding to the system claims above (Claims 21, 22, 24, 26 and 27) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 21, 22, 24, 26 and 27.

Claims 37, 38, 40, 42 and 43 are method claims corresponding to the system claims above (Claims 21, 22, 24, 26 and 27) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 21, 22, 24, 26 and 27.

Claims 23, 31 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hellerstein et al. (US 2005/0193381) in view of Keller et al. (US 2007/0083588) in view of Kanai et al. (US 2004/0268353) in view of Budka et al. (US 2002/0082895) in view of Lemble et al. (US 5,414,846) in view of Devanathan et al. (US 2006/0179431) and in further view of Tobias et al. (US 2006/0218554).

With respect to Claim 23, all the limitations of Claim 21 have been addressed above; and Hellerstein et al., Keller et al., Kanai et al., Budka et al., Lemble et al. and Devanathan et al. do not explicitly disclose:
wherein at least some of the sequence of tasks require manual activation.
However, Tobias et al. disclose:
wherein at least some of the sequence of tasks require manual activation. (user can manually schedule a task for execution, Paragraph 21, lines 31-33)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Tobias et al. into the teaching of Hellerstein et al., Keller et al., Kanai et al., Budka et al., Lemble et al. and Devanathan et al. to include wherein at least some of the sequence of tasks require manual activation in order to allow a user to schedule a task for execution at a designated date and time. (Tobias et al., Paragraph 21, lines 31-33)

Claim 31 is a computer program product claim corresponding to the system claim above (Claim 23) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 23.

Claim 39 is a method claim corresponding to the system claim above (Claim 23) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 23.

Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hellerstein et al. (US 2005/0193381) in view of Keller et al. (US 2007/0083588) in view of Kanai et al. (US 2004/0268353) in view of Budka et al. (US 2002/0082895) in view of Lemble et al. (US 5,414,846) in view of Devanathan et al. (US 2006/0179431) and in further view of Satomura et al. (US 2006/0271789).

With respect to Claim 46, all the limitations of Claim 21 have been addressed above; and Hellerstein et al., Keller et al., Kanai et al., Budka et al., Lemble et al. and Devanathan et al. do not disclose:
	wherein the authentication information is encrypted.
	However, Satomura et al. disclose:
wherein the authentication information is encrypted. (encrypting the password information (authentication information), Paragraph 155)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Satomura et al. into the teaching of Hellerstein et al., Keller et al., Kanai et al., Budka et al., Lemble et al. and Devanathan et al. to include wherein the authentication information is encrypted in order to protect the authentication information from unauthorized use.

Response to Arguments
Applicant’s arguments with respect to Claims 21-24, 26, 27, 29-32, 34, 35, 37-40, 42 and 43 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive.

In the Remarks, Applicant argues:
Applicant respectfully submits that (1) Budka, Lemble, and Kanai are neither (a) in the same field of endeavor as the claimed invention, nor (b) reasonably pertinent to the problem faced by the inventor(s), and (2) no suitable line of reasoning has been sufficiently articulated as to why or how Hellerstein, Keller, Kanai, Budka, and Lemble would have been modified to arrive at Applicant’s invention.
The Graham inquiries require (A) Determining the scope and content of the prior art; (B) Ascertaining the differences between the claimed invention and the prior art; and (C) Resolving the level of ordinary skill in the pertinent art.

Examiner’s Response:
The Examiner respectfully disagrees. In response to applicant's argument that Budka, Lemble, and Kanai are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Budka is directed towards task management/tracking which is the same field of endeavor as Hellerstein and Keller which is directed towards task/change management. Lemble is 
As can be seen in the rejection above, the Examiner has provided a reason for combining each of the prior art references to arrive at the Applicant’s invention which in some cases is found directly in the prior art. 
Therefore, for at least the reasons set forth above, the rejection made under 35 U.S.C. 103(a) with respect to claim 21 is proper and thus, maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708.  The examiner can normally be reached on Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
March 17, 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191